DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s submission dated 11 December 2015 has been received and made of record.  Claims 22-24, 26, 27, 29-31, 33-37, and 39 have been amended.  Applicant's amendments to the claims have overcome each and every U.S.C. 112 rejection previously set forth in the Non-Final Office Action mailed 4 October 2021.

Terminal Disclaimer
The terminal disclaimer filed on 11 May 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patent No. 11049153 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 22-39 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose, suggest, or teach claims 22, 29, and 35 in particular, determining via a web application processing device using an artificial intelligence-based component, first product-related purchase activity for a first online retailer user of one or more digital data platforms based on monitoring first online retailer user browser behavior data of the first online retailer user at a first website, the first online retailer user browser behavior data including restocking of a plurality of retail goods offered for sale by the first online retailer user and generating a product recommendation specifying a retail product from the plurality of retail goods based on the first product-related purchase activity and second product-related activity in combination with other elements recited in the claims.
The Applicant’s arguments (Pages 11-12) regarding the cited reference, McGovern, failing to show the above identified allowable subject matter is persuasive. Therefore, the features listed in combination with the other claimed features are patentable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE H JAHNIGE whose telephone number is (571)272-8450. The examiner can normally be reached 7:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on (571) 272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE H JAHNIGE/Primary Examiner, Art Unit 2451